Citation Nr: 1617240	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  12-12 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), including entitlement to a total disability rating based on individual unemployability (TDIU) due solely to PTSD. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from January 1953 to January 1957, April 1957 to April 1963, and from September 1963 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This rating decision granted service connection for PTSD and assigned a 10 percent rating, effective December 22, 2009, the date of receipt of the claim.  

In June 2014, the Board granted an initial rating of 30 percent for the Veteran's PTSD.  In a March 2015 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a joint motion for partial remand (JMPR), vacated the Board's decision to the extent that it denied entitlement to an initial rating in excess of 30 percent for his PTSD, and remanded the matter to the Board for further action consistent with the terms of the JMPR.  Specifically, the parties agreed that the Board did not provide an adequate statement of reasons or bases, as it did not address the Veteran's statements in his November 2010 notice of disagreement and May 2012 substantive appeal (VA Form 9) regarding his symptoms.  The Board remanded this claim for further development in May 2015. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Prior to November 18, 2015, the Veteran's PTSD has been manifested by mild symptoms including depressed mood, sleep impairment, memory loss, anxiety, tearfulness, intermittent social withdrawal, and problems concentrating, causing no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2. As of November 18, 2015, the Veteran's PTSD has been manifested by moderate symptoms, including disturbances of motivation and mood, resulting in reduced reliability and productivity.

3. The Veteran's PTSD is not by itself sufficiently incapacitating as to produce unemployability. 


CONCLUSIONS OF LAW

1. Prior to November 18, 2015, the criteria for entitlement to an initial rating greater than 30 percent for PTSD were not satisfied or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 4.3, 4.16, 4.130, Diagnostic Code 9411 (2015).  

2. As of November 18, 2015, the criteria for entitlement to an initial rating of 50 percent, but no higher, for PTSD are satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 4.3, 4.16, 4.130, Diagnostic Code 9411 (2015).  

3. The criteria for entitlement to TDIU due solely to PTSD are not satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

Because this appeal stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, a January 2010 letter provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before initial adjudication or readjudication of this claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

Concerning the duty to assist, the Veteran's service treatment records (STRs) and VA medical treatment records have been associated with the claims file.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There are no available private treatment records identified by the Veteran relevant to this claim.  Private treatment records pertaining to other medical conditions are in the file.  The Veteran's medical records from the Social Security Administration (SSA) were requested in February 2014.  The SSA National Records Center responded that the records could not be obtained because they had been destroyed.  Consequently, SSA indicated that further attempts to secure such records would be futile.  Thus, further attempts to obtain these records are not warranted.  

Additionally, VA examinations were performed in April 2010 and November 2015. The examination reports reflect consideration of the Veteran's medical history and thoroughly describe the Veteran's PTSD symptoms and impact on functioning.  Accordingly, they are adequate to make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  There is no evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the last examination.  See 38 C.F.R. § 3.327(a) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  Thus, further examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the duty to assist is satisfied.

In sum, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Board remanded this claim in May 2015 with instructions to request the Veteran to identify additional pertinent records, and arrange for a new VA examination responsive to the Board's directives.  All of these actions have been accomplished.  Accordingly, the Board finds there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


II. Increased Rating

The Veteran seeks an initial rating greater than 30 percent for service-connected PTSD.  For the following reasons, the Board finds that prior to November 18, 2015, the criteria for a rating greater than 30 percent have not been satisfied.  As of November 18, 2015, the criteria for a rating of 50 percent, but no higher, are met. 

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran's PTSD has been rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, which pertains to PTSD.  Almost all mental health disorders, including PTSD, are evaluated under the General Rating Formula for Mental Disorders (Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 10 percent disability rating requires:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent disability rating requires: 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).


A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.  

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  

(The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093.  The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014; they do not apply to appeals already certified to the Board or pending before the Board.  Id.)

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2015); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).  

The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors; both must be satisfied to assign a given rating under the Rating Formula.  See Vazques-Claudio, 713 F.3d at 116 (rejecting an interpretation of § 4.130 that would allow "a veteran whose symptoms correspond[ed] exactly to a 30 percent rating" to be granted a 70-percent rating solely because they affected most areas).  In other words, there are two elements that must be met to assign a particular rating under the Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  See id. at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make "an initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas") (emphasis added).  

While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  38 C.F.R. § 4.126.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

While an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2014); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

Turning to the evidence, a December 2008 VA treatment record reflects that the Veteran's mood was an 8 to 9 out of 10 on most days, and he denied any problems with his "mood, anxiety, etc."  He was sleeping and eating well.  His only concern was memory loss over the past couple of years.  He reported forgetting the names of people and forgetting where he left his car at the store.  The Veteran was diagnosed with major depressive disorder, in full remission on medication.  He was also assessed with "subjective memory loss."  

A March 2009 VA treatment record reflects that the Veteran's depression had worsened.  He reported "crying spells when listening to the National Anthem, etc."  He denied suicidal ideation or psychosis.  His sleep was interrupted by back pain.  The Veteran was diagnosed with recurrent major depressive disorder, "worsened from full remission to mild symptoms."  His medication was increased.  

A March 2009 VA neuropsychology record reflects that the Veteran was referred for a neuropsychiatric examination due to concerns of worsening short-term memory.  He stated that his wife told him he did not remember details well, and reported that he would "hyper-focus on one task," which "cause[d] him to miss other details or interaction around him."  Testing revealed that although there was slight relative weakness on a memory task, all of the scores obtained were rated in the average or generally expected range.  The treating neuropsychologist noted that this was especially the case considering the Veteran's issues with mood and sleep problems, along with his educational history and age. 

A May 2009 VA treatment record reflects that the Veteran experienced a remission of depression with an increase in medication.  His mood was a 9 out of 10 on most days.  There were no more crying spells.  He denied problems with appetite or energy level.  His sleep was disturbed due to problems with a sleep apnea machine.  He planned to go on a trip the next month and was excited to see family and friends.  He denied suicidal ideation.  The Veteran was assessed with major depressive disorder back to full remission with an increase in medication, and subjective memory loss, with the findings in the March 2009 neuropsychology evaluation noted. 

A March 2010 VA treatment record reflects that the Veteran reported that his depression had been in remission since March 2009, when his medication was increased.  He planned to go on a trip again to spend time near his childhood home.  He reported have a lot of family in the area and always enjoyed his time there.  He denied suicidal ideation.  He also denied crying spell, problems with appetite, and problems with sleep.  His mood was rated as a 9 out of 10.  With regard to memory loss, mild pseudodementia related to the Veteran's prior depression was suspected, as his memory loss appeared to coincide with the "worst of his depression" at the time of the March 2009 neuropsychology evaluation, and he did not mention current problems with memory.  

At the April 2010 VA examination, the Veteran reported experiencing a depressed mood on a regular basis and occasional anxiety.   He also reported "frequent crying," which "caused bewilderment in his wife."  He stated that he had not worked since 2004 due to back problems.  He reported sharing close relationships with his five adult children.  He also would meet with other retired friends on a daily basis at a local coffee house, and attended church regularly.  He stated that he tended to withdraw from people at times, and people would ask him "what's wrong?"  With regard to leisure interests and activities, he reported enjoying reading the newspaper, but trouble concentrating and difficulty completing the reading due to daytime drowsiness.  He also watched television during the day and occasionally cut the grass on his farm.  He denied a history of suicide attempts.  He reported experiencing a few episodes in which he thought about suicide but had no recent or current thoughts of death or plan or intent to harm himself.  The examiner, a clinical psychologist, summarized that the Veteran's social functioning was impacted by PTSD symptoms including depressed mood, crying, anxiety, intermittent social withdrawal, and problems concentrating.  The examiner found that the Veteran's occupational functioning did not appear to be "appreciably impacted" by the Veteran's PTSD symptoms. 

The April 2010 VA examination report further reflects that on mental status examination, the Veteran's through process was somewhat tangential.  His speech was normal and clear.  He presented with an "okay" mood and appropriate affect.  The Veteran did not have panic attacks or obsessive or ritualistic behavior.  He experienced a depressed mood on a regular basis, and experienced anxiety on occasion.  He had "ok impulse control."  PTSD symptoms supporting the diagnosis included intrusive memories, avoidance of trauma-related stimuli, restricted range of affect, difficulty concentrating and paying attention, and exaggerated startle response in reaction to loud, sudden noises or unfamiliar sounds.  The diagnosis was mild PTSD.  A GAF score of 75 was assigned, denoting no worse than mild symptoms or functional impairment.  See DSM-IV (a GAF score of 61 to 70 is assigned for mild symptoms or functional impairment).  The examiner explained that the GAF score was based on the Veteran's depressed mood, crying, anxiety, intermittent social withdrawal, problems concentrating, hyperarousal, avoidance of trauma-related stimuli, and the re-experiencing of trauma.

An October 2010 VA treatment record reflects that there had been no changes to the Veteran's depression since he was seen in March 2010.  It was noted that he had recently returned from the above-mentioned trip, during which he had spent time visiting with family and friends.  He denied any recurrence of depression or worsening of "chronic mild PTSD [symptoms]."  He was sleeping and eating well.  He reported one nightmare earlier in the month.  The treating psychiatrist noted that there was no suicidal ideation or psychosis.  The Veteran denied a prior history of psychotic or suicidal depression in his prior episodes.  The Veteran was diagnosed with major depressive disorder, in full remission since May 2009.  It was noted that he had discontinued medication for his depression about a month earlier.  He was also diagnosed with subjective memory loss, with the same findings noted above, including that he did not report memory problems at this visit.  Finally, he was diagnosed with PTSD, chronic, mild, with occasional nightmares. 

In the November 2010 notice of disagreement (NOD), the Veteran reported that he did "experience suicidal thoughts," which were "exasperated by medications."  He stated that "my crying spells are frequent and are uncontrollable."  He specified that he "will cry at times when someone else is in pain."  He stated that he discontinued farming because of the stress and the damage the stress was causing to his body.  Finally, he stated that he takes medications to help with sleep. 

A March 2011 VA treatment record reflects that the Veteran's depression had been in full remission, but "recurred mildly" over the winter.  He reported that he was "[t]earful at basketball games when the National Anthem has been played[,] and has teared up at church on occasion."  He denied any other symptoms of depression.  He denied suicidal ideation.  He enjoyed his holidays.  He planned to go on another trip to spend time with family, which he reported greatly enjoying the year before.  On examination, his mood was "not quite as good," his affect mildly restricted in range, and he had a mildly decreased positive mental attitude.  With regard to PTSD symptoms, he denied recent nightmares or vigilance.  His PTSD was characterized as chronic and mild. 

VA treatment records dated through December 2015 show that the Veteran did not continue mental health treatment, and no findings regarding psychiatric symptoms or functioning are recorded after March 2011. 

In his May 2012 substantive appeal (VA Form 9), the Veteran stated that he experienced "frequent recurrent nightmares and flashbacks a minimum of 2-3 times weekly, panic attacks to include becoming emotional to the point of tears, a minimum of 3-4 times monthly, memory loss, mood swings, depression, and I avoid crowds as much as possible" [sic].  He further stated that the severity of his PTSD had placed a significant burden on his marriage and had hindered his ability to interact with others, including family and friends. 

In an April 2015 affidavit, the Veteran wrote that he had "recurrent nightmares and flashbacks occasionally."  He stated that over the years his mood swings and depression had put a strain on his marriage and relationships with friends and family.  He further stated that if he worked somewhere other than the farm, he would "not be able to cope with the working environment."  

The Board notes that the Veteran also submitted a private June 2015 vocational consultation report.  As this report only focuses on the impact of PTSD and other disabilities on occupation functioning, but does not make findings as to the Veteran's symptoms or their severity, it has little bearing on the evaluation of the Veteran's PTSD under the rating criteria.  Rather, it is addressed below in connection with the issue of entitlement to TDIU.  As explained in that section, the Board does not find the June 2015 vocational assessment to be probative evidence of unemployability or more severe occupational limitations due solely to PTSD.  Thus, it neither supports entitlement to TDIU on this basis nor a higher rating under the rating criteria. 

In the November 2015 VA examination report, the examiner found that the Veteran had both PTSD and unspecified depressive disorder.  The examiner stated that the depression was likely a reaction to both PTSD symptoms and chronic pain, and the symptoms could not be differentiated.  The examiner further found that the Veteran's concentration issues were likely due to PTSD, depression, sleep issues including sleep apnea, chronic pain, and side effects of pain medication.  Given these multiple etiologies, the Veteran's concentration issues could not be differentiated.  That is, the examiner found that it could not be determined to what extent the Veteran had impaired concentration due to one as opposed to another condition.  For the purposes of this decision, the Board assumes that the Veteran's depression and concentration impairment are manifestations of service-connected psychiatric disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

At the November 2015 VA examination, the Veteran reported he had had been married to his wife since 1957, and that their relationship was "ok....we go out to eat some."  He reported that he and his wife also go to the grocery store and go to church.  They "hardly ever" argued.   He reported having a good relationship with all of his kids.  The Veteran lived on a farm, and reported that he and his wife grew a few tomato plants every year, and they both worked on the plants in the spring and summer.  He also did gardening as a hobby.  During the winter he watched television.  He used to go to a coffee shop regularly but had not gone for over two years because "one person said that I was saying things about him that I wasn't saying.....I told him it wasn't true....but he started screaming at me . . . so I don't go there anymore."  The Veteran stated that he went to church with his wife once a week.  They also attended local high school basketball games. 

With regard to his occupational and educational background, the Veteran stated that he worked as a farmer for many years.  He went to high school "twice," but each time he would have to be late because of harvesting.  At the start of the second year, he tried again, and he was so far behind that he "got disgusted and quit."  He reported that "there was so much to do on the farm...it was not unusual for boys not to go to school when they were in high school."  He completed 8th grade.  He took some GED courses in the military and earned his GED then.  

The Veteran was not currently taking any psychotropic or sleep medications at the time of the examination.  He stated that he and his wife go to local high school basketball games and "things start bothering me....when there is a National Anthem there...I get emotional...I also get emotional at church sometimes...I get teary sometimes...and I try to deal with it."  He reported that he currently feels sad sometimes.  He noticed that he felt sad when he reflected on the fact that he could not work anymore due to chronic pain.  He stated that he sometimes tried to avoid situations that make him teary.  At home, he tried to do some activity to take his mind off it.  He found that he resented people, especially the person who was involved with an accident in 2004 in which he injured his back.  

With regard to anxiety, he reported intrusive traumatic memories regarding the vehicle accident in service in which he injured his back and on the basis of which service connection for PTSD was established.  For example, when he had back and shoulder problems, he would think about "the wreck."  He stated that "I have some anxieties from the accident that I was in in Okinawa...the jeep wreck."  He stated that when drove at night it reminded him of the conditions in which the accident occurred, which was also at night.   He stated that "my wife says that when a car comes...I get to the right side of the lane...if something comes at me I get over....I might be a little paranoid about having another accident."  He reported avoiding traffic and crowded lanes or highways so that he could manage his intrusive memories.  He stated that he also "sometimes feels inferior to other people...so I [avoid] getting involved with conversations...people make you feel bad or whatever...maybe at the coffee shop...I stopped going to the coffee shop because people made comments to me and accused me of saying things that I didn't say."  

He also reported that if he is near a loud noise he gets jumpy and startled.  If fireworks come out of the blue, he got anxious.  He stated that "I'm getting to the point where I am getting forgetful of people's names...even my own family...I don't remember wives names and kids' names....I stumbled around....that bugs me when I do that...and I get distracted and I don't remember what I was talking about...it comes back to me eventually...the subject changes and it pops in my mind what I was taking about."  He reported that he was also on guard when in public and he found he watched people at times and see "what they might do."  

The Veteran stated that occasionally he gets irritable, but not often.  He sometimes snapped at his wife and then felt badly.  He denied having any big arguments with others or physical altercations.  He had nightmares sometimes, usually two or three times per year.  

The November 2015 examiner found that the following symptoms "actively" applied to the Veteran's depression and PTSD diagnoses: depressed mood, anxiety, suspiciousness, chronic sleep impairment, and disturbances of motivation and mood.  The examiner opined that a result of all mental health diagnoses, the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  A GAF score of 55 was assigned, denoting moderate symptoms or occupational impairment.  See DSM-IV.  The examiner explained that this score was supported by the Veteran's social involvement with his wife and family on a regular basis, but with few others, his psychological experience of continued intrusive memories and avoidance of triggers for these memories, but with no recent increases in these symptoms.  The GAF score was also substantiated by the impact of PTSD symptoms on the Veteran's potential occupational skills, according to the examiner.  In this regard, the examiner stated that the effects of the Veteran's PTSD on occupational functioning included the following issues that interfered with maintenance of gainful activities, including both sedentary and physical tasks: hypervigilance, avoidance of trauma-related stimuli and triggers, nightmares, exaggerated startle response, intrusive memories, and heightened arousal.  Each of these issues consistently affected the Veteran's ability to work a full time job and complete tasks both individually and as part of a team.  The examiner concluded that PTSD symptoms interfered with timely and efficient completion of work tasks. 

The Board finds that the preponderance of the weighs against a rating greater than 30 percent for the Veteran's PTSD prior to November 18, 2015.  Although the Veteran's depression may have been ongoing with intermittent remissions, the VA treatment records and April 2010 VA examination report show that it was no more than mild in nature, even when it worsened, as in the March 2009 VA treatment record.  A depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss such as forgetting names, directions, or recent events, with occupational and social impairment, including occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, are all contemplated by a 30 percent rating.  Thus, the Veteran's "subjective" mild memory loss, depressed mood, and sleep impairment are all contemplated by and consistent with a 30 percent rating.  Although disturbances of motivation and mood are symptoms associated with a 50 percent rating, clearly these symptoms must be worse than depressed mood, anxiety, suspiciousness, and weekly panic attacks, which also might be described as "disturbances" in mood.  There is no evidence that the Veteran's symptoms rose to the level of disturbances of motivation and mood contemplated by a 50 percent rating, or caused reduced reliability and productivity during this time. 

With regard to memory loss, the March 2009 neuropsychology consultation found that the Veteran did not have clinically significant memory loss, as testing was in the normal range.  While the Veteran had slight relative weakness on a memory tasks, the word "relative" indicates that it was weaker compared with other areas tested or other tasks, and not necessarily weak in absolute terms or outside the normal range to suggest clinically meaningful memory impairment.  This is apparent from the fact that testing was normal, as found by the neuropsychologist, and the Veteran was only assessed with "subjective" memory loss.  Moreover, and in the alternative, while subsequent VA treatment records reflect the observation that it may be "pseudodementia" related to depression as the Veteran reported an increased depressed mood at the time of testing, in fact the Veteran reported memory loss at a time when he was not experiencing depression or a low mood.  Rather, the December 2008 VA treatment record in which the Veteran reported memory loss reflects that his mood was an 8 to 9 out of 10 on most days, and that he denied any problems with his "mood, anxiety, etc."  He was sleeping and eating well.  His only concern was memory loss over the past couple of years.  He reported forgetting the names of people and forgetting where he left his car at the store.  The Veteran was diagnosed with major depressive disorder, in full remission on medication.  He was also assessed with "subjective memory loss."  In sum, the evidence weighs against memory loss equivalent to a 50 percent rating or higher, such as impairment of short- and long-term memory, with retention of only highly learned material and forgetting to complete tasks.  

The VA treatment records also show that the Veteran had a restricted affect on examination.  However, they do not show a flattened affect, and do not show that the restricted affect caused reduced reliability and productivity warranting a 50 percent rating.  See 38 C.F.R. § 4.130, DC 9411

As directed in the JMPR, the Board has considered the Veteran's statement in the November 2010 NOD that he had "suicidal thoughts," which were "exasperated by medications."  This statement is bookended by the October 2010 VA treatment record, in which the Veteran denied suicidal ideation and a history of suicidal depression, and the March 2011 VA treatment record, in which the Veteran denied suicidal ideation.  The Veteran has not stated, and there is no evidence showing, that his reported suicidal ideation has resulted in any functional impairment or is indicative of depression worse than that contemplated by a 30 percent rating.  The April 2010 VA examination report reinforces this finding, as it reflects the Veteran's statement that he experienced a few episodes in which he thought about suicide but had no recent or current thoughts of death or plan or intent to harm himself.  He did not state that this was a consistent symptom or affected functioning, and the examiner did not list it among the symptoms found to affect the Veteran's functioning.  Moreover, and in the alternative the Veteran reported only a "few episodes" of suicidal ideation.  The frequency and duration of symptoms must also be considered in determining whether the criteria for a higher rating are warranted.  See Vazquez-Claudio, 713 F.3d at 117.  Experiencing only a "few episodes" weighs against a frequency and duration of symptoms warranting a higher rating.  

Further, the fact that the Veteran consistently denied suicidal ideation in past VA treatment records, as well as the subsequent March 2011 VA treatment record, and reported a "few episodes" at the April 2010 VA examination some time in the unspecified past (he denied any recent episodes at the time), weighs against the credibility of the November 2010 statement insofar as it is intended to suggest that suicidal thoughts are a general or significant feature of his depression or cause functional impairment.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); see also White v. Illinois, 502 U.S. 346, 356, 112 S. Ct. 736 (1992) (statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); Caluza, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran); Madden, 125 F.3d at 1480 (observing that "lay evidence which is in fundamental conflict with other lay evidence and is, for that reason, found not credible in a given case, is surely suspect.").  As this statement comes on the heels of the October 2010 VA treatment record in which the Veteran expressly denied suicidal ideation, and only a few months before the March 2011 VA treatment record in which the Veteran again denied suicidal ideation, the credible evidence also does not support that the suicidal ideation reported in the November 2010 NOD represented a worsening of depression warranting consideration of a staged rating.  

Finally, and in the alternative, the evidence does not show that the Veteran's reported suicidal ideation, which at the April 2010 VA examination he described as consisting of a few episodes of thoughts of suicide in the past, with no plan or intent, causes "deficiencies in most areas," including work, school, family relations, judgment, thinking, and mood.  Both elements must be present to warrant a higher rating.  See Vazques-Claudio, 713 F.3d at 116.  Indeed, the April 2010 VA examiner, who noted the Veteran's report of occasional thoughts of suicide in the past, did not list it as a symptom producing functional impairment.  It also does not show more severe depression, which was consistently characterized as mild or in full remission in the treatment records and April 2010 VA examination report.  

The Board has also considered the Veteran's statement in the November 2010 NOD that "[his] crying spells are frequent and are uncontrollable," and that he "will cry at times when someone else is in pain."  Again, to the extent the Veteran meant to suggest here that his crying spells were indicative of psychiatric symptoms worse than that contemplated by a 30 percent rating, the VA treatment records and April 2010 VA treatment record paint a completely different picture.  They show that he reported becoming "tearful" and "emotional" when the National Anthem was played and at church, which is far from "frequent and uncontrollable" crying spells.  As the Veteran's statement made in support of a claim for benefits is inconsistent with what he reported around the same time, both before and shortly after this statement, to his treating psychiatrist, the Board does not find it credible insofar as it purports to show depression or other psychiatric symptoms so severe that the Veteran has "frequent" and "uncontrollable" crying.  See Curry v. Brown, 7 Vet. App. at 68; White, 502 U.S. at 356; Caluza, 7 Vet. App. at 511.  The Veteran's bias in supporting a claim for benefits, in conjunction with the inconsistency of this statement with other statements made by him in the context of seeking treatment, further weighs against its credibility in this respect.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias") (emphasis added).  Put another way, and in the alternative, to the extent it is credible that the Veteran cries, this alone does not support a finding that depression or other psychiatric symptoms are more severe, or that it is even a manifestation of psychiatric disability at all. 

The Board has also considered the Veteran's statement in the November 2010 NOD that he discontinued farming because of the stress and the damage the stress was causing to his body.  This statement suggests that it was physical stress rather than psychiatric symptoms that caused the Veteran to discontinue farming, and to this extent is consistent with the bulk of the evidence of record, including a June 2015 vocational assessment discussed below, which documents in detail the long history of physical problems, including a 2004 severe back injury, leading to the Veteran's retirement.  If the Veteran meant to say that his psychiatric symptoms were so severe that they resulted in "stress" causing him to discontinue farming, he did not make this clear, specify how this was the case, or otherwise provide an explanation.  Given his statement that the stress caused damage to his body, and the evidence of record consistently showing that it was physical rather than psychiatric symptoms that interfered with his work, the Board finds that this statement does not indicate otherwise. 

In accordance with the JMPR, the Board has also considered the Veteran's statement in the May 2012 substantive appeal (VA Form 9), asserting that he had "frequent recurrent nightmares and flashbacks a minimum of 2-3 times weekly, panic attacks to include becoming emotional to the point of tears, a minimum of 3-4 times monthly, memory loss, mood swings, depression, and I avoid crowds as much as possible" [sic].  He further stated that the severity of his PTSD had placed a significant burden on his marriage and had hindered his ability to interact with others, including family and friends. 

This statement is inconsistent with the fact that at the November 2015 VA examination, and in the VA treatment records, the Veteran reported nightmares much less frequently.  Further, the evidence does not show that nightmares or flashbacks, while supporting a diagnosis of PTSD, produced occupational or social impairment.  The Veteran's reported "panic attacks" also have not been shown to cause occupational and social impairment.  In this regard, he did not describe their nature or how they affect him, and every VA treatment record that assessed his PTSD and depression, as well as both VA examination reports, do not describe panic attacks affecting functioning.  Indeed, the Veteran indicated in the May 2012 substantive appeal that the panic attacks were characterized by "becoming emotional to the point of tears."  To the extent the Veteran suggests that the panic attack consisted of becoming tearful or emotional, the Board, while not competent to make a medical judgment, is at least doubtful that such qualifies as a panic attack, as the ordinary definition of panic suggests fear rather than tearfulness.  Finally, no VA examiner or treating medical professional found that the Veteran has panic attacks.  The Board accords more weight to these objective findings by medical professionals than to the Veteran's lay statement.  In any event, the evidence weighs against a finding that the panic attacks cause any occupational and social impairment, let alone reduced reliability and productivity. 

With regard to the Veteran's statement that he had memory loss, mood swings, depression, and [avoided] crowds as much as possible," these symptoms do not appear to be more severe than the symptoms already contemplated by a 30 percent rating.  

With regard to his statement that the severity of his PTSD placed a significant burden on his marriage and had hindered his ability to interact with others, including family and friends, the fact that psychiatric symptoms can impact social functioning is contemplated by a 30 percent rating.  Moreover, apart from this statement made directly in support of a claim for benefits, the Veteran has consistently reported a positive relationship with his wife in the VA treatment records and VA examination reports, and also enjoying trips over the summer to spend time with family and friends.  He indicated at the November 2015 VA examination that he stopped going to a coffee shop not out of an inclination to withdraw from others, but because another person who frequented the coffee shop was behaving in a hostile manner toward him.  Finally, a higher rating may not be assigned solely on the basis of social impairment.  Thus, this statement does not support assignment of a rating greater than 30 percent.  It also does not show "difficulty in establishing and maintaining effective work and social relationships" such that it causes decreased productivity and reliability.  Both elements must be present to warrant a 50 percent rating.  See Vazques-Claudio, 713 F.3d at 116. 

The Board has also considered the April 2015 affidavit, in which the Veteran wrote that he had "recurrent nightmares and flashbacks occasionally."  He stated that over the years his mood swings and depression had put a strain on his marriage and relationships with friends and family.  He further stated that if he worked somewhere other than the farm, he would "not be able to cope with the working environment."  

This statement does not by itself support entitlement to a rating greater than 30 percent.  The fact that the Veteran has recurrent nightmares and flashbacks support the diagnosis of PTSD, as shown in the examination reports, but do not show functional impairment as result of these symptoms corresponding to a 50 percent rating or higher.  As explained above, the fact that depression and mood swings may have put a strain on his marriage and relationships with family and friends does not by itself support entitlement to a 50 percent rating or higher.  The Veteran's bare statement that if he worked somewhere other than the farm, he would "not be able to cope with the working environment" does not suggest that the PTSD symptoms themselves cause occupational and social impairment so severe that he is unable to work anywhere but a farm.  The evidence shows that he worked on a farm all of his life, including as child before going into the service.  The fact that he subjectively feels he could not cope with any other work environment seems more consistent with this history than with a severe psychiatric disability.  The findings by the VA examiner that the Veteran's PTSD results in no more than an occasional decrease in work efficiency with intermittent inability to perform occupational tasks is more consistent with a 30 percent rating, and weighs against assignment of a higher rating based on functional impairment.  The Board accords more weight to the objective assessment of medical professionals than to the Veteran's lay statement that he could not work anywhere other than a farm (which is not supported by any explanation) in terms of the occupational impairment produced by PTSD symptoms. 

Accordingly, the preponderance of the evidence shows that the Veteran's PTSD did not more nearly approximate the criteria for a 50 percent rating or higher prior to November 18, 2015. 

Resolving reasonable doubt, the balance of the evidence supports assignment of a 50 percent rating as of the November 18, 2015 date of the most recent VA examination.  See 38 C.F.R. § 3.102.  Although the examiner found occupational and social impairment more closely corresponding to a 30 percent rating, no explanation was provided.  Moreover, the examiner found that the Veteran had disturbances of motivation and mood and that his PTSD symptoms consistently affected the Veteran's ability to work a full time job and complete tasks both individually and as part of a team.  The examiner concluded that PTSD symptoms interfered with timely and efficient completion of work tasks.  These findings, in conjunction with a GAF score of 55 indicating moderate symptoms (previous GAF scores indicated mild symptoms), support assignment of a 50 percent rating.  See 38 C.F.R. § 4.130, DC 9411

The Veteran has not stated, and there is no evidence suggesting, that he has symptoms equivalent in severity to a 70 percent or 100 percent rating.  Although he reportedly has ongoing symptoms of depression (although the VA treatment records dating from 2008 to 2011 rather show intermittent depression with the Veteran frequently reporting no symptoms), it is not shown to rise to the level of depression affecting the ability to function independently, appropriately and effectively, even when it has worsened.  See id.  In general, the Veteran's symptoms are readily captured by the criteria associated with 30 percent and 50 percent ratings, which indicates that they are not equivalent in severity to, or more nearly approximate, the symptoms corresponding to a 70 percent or 100 percent rating under the General Rating Formula.  See id.  

While the Veteran reported forgetting the names of family members at the November 2015 VA examination, this does not show memory impairment due to psychiatric symptoms so severe as to be equivalent to memory loss for names of close relatives, as contemplated by a 100 percent rating.  See id.  First, the Veteran did not state that he forgets the names of close relatives.  Further, there are no clinical findings of significant memory impairment, as discussed above.  The Veteran's subjective report is not sufficient to establish this level of memory impairment as a clinical feature of PTSD so severe as to warrant a 100 percent rating.  Finally, and in the alternative, there is no evidence showing that the Veteran's reported memory impairment, including forgetting names of family members, causes total occupational and social impairment.  The November 2015 VA examiner's finding that the Veteran did not have total occupational and social impairment weighs against this level of impairment, as well as the Veteran's own statements describing going to restaurants, church, and basketball games with his wife, and going on extended trips to visit family members and friends.  

Accordingly, the criteria for a rating greater than 50 percent are not more nearly approximated.  

With regard to staged ratings, although there have been fluctuations in severity of the Veteran's PTSD with depression over the course of the appeal, the preponderance of the evidence shows that it has not met or more nearly approximated the criteria for a rating greater than 30 percent prior to November 18, 2015, and greater than 50 percent as of that date, at any other point, for the reasons explained above.  See 38 C.F.R. § 4.7.  Thus, further staging is not warranted for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

Referral of the Veteran's psychiatric disorder for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  In this regard, the Veteran's symptoms as well as their effects on occupational and social functioning and general level of severity, as described above, are contemplated by the Rating Formula, which takes into account these and similar symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.130, DC's 9326 and 9413.  Although a given symptom may not be specifically mentioned in the Rating Formula, the symptoms set forth therein are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  Thus, the fact that a given symptom is not mentioned in the rating criteria is not in itself a basis for extraschedular referral.

There is no indication that the symptoms and clinical findings are otherwise exceptional or unusual in relation to the schedular criteria such as to render their application impractical, or are not adequately compensated by the ratings assigned for the entire period under review.  

When argued by the claimant or reasonably raised by the record, the combined effects of a veteran's service-connected disabilities must also be considered in determining whether extraschedular referral is warranted under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (observing that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented"); Yancy v. McDonald, __ Vet. App. __, __, 2016 WL 747304, at *9 (February 26, 2016).  In this regard, consideration must be given to the "compounding negative effects that each individual disability may have on the veteran's other disabilities."  Id. at 1366.  When considering whether referral is warranted based on the combined effects of a veteran's service-connected disabilities, the Board first must compare the veteran's symptoms with the assigned schedular ratings.  Yancy, __ Vet. App. __, __, 2016 WL 747304, at *9.  "If the schedular evaluations reasonably contemplate the veteran's symptomatology-including any symptoms resulting from the combined effects of multiple service-connected disabilities-then the first Thun step is not satisfied, and referral is not warranted."  Id.  The Court has held that "[a]lthough the Board must consider any combined effects resulting from all of the Veteran service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status[.]"  Id.

Neither the Veteran nor the record raises the issue of whether the effects of other service-connected disabilities on the Veteran's PTSD results in an exceptional or unusual disability picture such as to render impractical application of the rating schedule.  To the extent that the Veteran's psychiatric symptoms are more severe as a result of service-connected physical disabilities, their nature and severity have been considered above, and are not shown to be outside the schedular norms, as already explained.  During the pendency of this claim, which was submitted on December 22, 2009, and prior to the assignment of a total rating based on unemployability due to the combined effect of service-connected disabilities as of December 21, 2010, the combined rating in effect was 70 percent.  The evidence does not show that the combined effects of other service-connected disabilities on the Veteran's PTSD caused a disability picture more severe than the combined 70 percent rating already assigned, or otherwise results in an exceptional or unusual disability picture, such as to warrant extraschedular referral.  See Johnson, 762 F.3d at 1365)(observing that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented").  Accordingly, the Board will not refer the case for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114. 


III. TDIU Based Solely on PTSD

The Board has also considered entitlement to TDIU based solely on the Veteran's PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that if the claimant or the record reasonably raises the question of unemployability due to the disability for which an increased rating is sought, then part and parcel of the claim is the issue of entitlement to TDIU based on that disability).  The Board notes that TDIU is already established since December 2010 based on the combined impact of the Veteran's service-connected disabilities.  For the following reasons, the Board finds that entitlement to TDIU is not established based solely on PTSD. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id. 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id. 

Although the Board must give full consideration to "the effect of combinations of disability" under 38 C.F.R. § 4.15, "neither the statute nor the relevant regulations require the combined effect to be assessed by a medical expert."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Indeed, regulation places responsibility for the ultimate determination of unemployability on the Board or rating agency, not a medical examiner.  Id. (citing 38 C.F.R. § 4.16(a)).  As part of this ultimate determination, VA is required to obtain a medical examination or opinion only when "necessary to make a decision on the claim."  Id. (citing 38 U.S.C. § 5103A(d)(1)).  Where separate medical opinions address the impact on employability resulting from independent disabilities, the Board is authorized to assess the aggregate effect of all disabilities.  Id.  The Board finds that this is all the more true where one service-connected disability is physical and the other psychiatric in nature.

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  However, VA policy is to grant a TDIU in all cases where service-connected disability precludes gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  

In a June 2015 private vocational assessment, a vocational consultant made the following findings based on a review of the claims file and an interview with the Veteran by telephone.  After retiring from service, the Veteran worked as a farmer, an industry he grew up in.  It was noted that the Veteran worked on a farm his entire life when not in the service.  The consultant found that there "were many factors that affected [the Veteran's] ability to participate in substantial gainful activity."  His service-connected disabilities of PTSD, thoracic outlet syndrome causing pain in upper shoulders and neck, peripheral neuropathy in the right and left lower extremities, polyuria, diabetes and bilateral carpal tunnel syndrome both individually and collectively impacted his ability to secure and sustain competitive employment.  The Veteran experienced chronic difficulty using his hands for grasping and manipulating items, had panic attacks monthly and suffered from "debilitating" depression affecting social skills and ability to interact with the public.  She stated that according to a May 2015 statement, the Veteran chose to work in a field that would isolate him from others in order to sustain gainful employment.  She noted that the Veteran retired from the "private sector" in 2004 when he could no longer perform the physical demands of the job.  She opined that the Veteran would be unable to work in substantial gainful employment and earn wages above poverty level since January 2009, and continued to be unemployable to the present.  It was noted that the Veteran spent time during the summer with his family near his childhood home, and had good family relationships.  The consultant noted that in assessing the impact of disability on employability, the Veteran had physical limitations related to thoracic outlet syndrome, including pain and decreased mobility in the cervical region and shoulders, along with muscle spasms.  He worked until 2004 until his thoracic pain impacted his activities of daily living.  All symptoms have been consistently present, worsening throughout the years in documents reviewed.  His physical restrictions also impacted his ability to perform any level work even at the sedentary or light level.  

The consultant further stated that the Veteran's PTSD "impacted him throughout his military service and self-employment as a farmer, by affecting social interaction, anxiety, and panic attacks [sic]."  While symptoms had varied in degree over the years, they were consistently present.  These symptoms "impacted his ability work in any capacity with consistency and pace."  Further, the consultant found that the record reflected the Veteran's difficulty with concentration and focus related to PTSD and pain.  These were "essential functions necessary to work in any capacity, including entry level unskilled work."  Competitive employment "required an ability to stay on task, at minimum, 90% of the time."  The consultant stated that "with [the Veteran's] well-established limitations," he would be "unable to meet this standard."  The consultant also stated that the Veteran's "depression and anxiety impacted his ability to work in an environment requiring interaction with others at any level, significantly limiting job opportunities."

The vocational expert concluded that it was at least as likely as not that the Veteran was unable to secure and follow substantially gainful employment since January 2009 due to service connected disabilities of PTSD, shoulder pain/ thoracic outlet syndrome, neuropathy, and residual effects of bilateral carpal tunnel.  The consultant added that "[t]his opinion is rendered despite any medical professional's opinion that [the Veteran] would be able to secure and follow substantially gainful employment."  In this regard, the consultant explained that medical professionals "are qualified to define the physical and/or emotional limitations of a disability, but have limited expertise in translating these limitations into an opinion on employability."  The consultant concluded that as a "vocational expert," her opinion was based on "my education (including a Master's Degree in Rehabilitation Counseling) and my experience and certification as a vocational counselor."

The June 2015 vocational expert's opinion lacks probative value as support for a finding that the Veteran's PTSD alone produces unemployability.  The probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this regard, critical pieces of information from a claimant's medical history can lend credence to the opinion of a medical expert who considers them, and detract from the medical opinions of experts who do not.  Id.  The Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  Id.  The same principle holds true of any expert opinion.  For the following reasons, the Board here cannot conclude that a valid analysis has been applied to the significant facts of the case with respect to the Veteran's PTSD, and therefore finds that this opinion lacks probative weight regarding the impact of PTSD symptoms on occupational functioning and is outweighed by the findings of the VA examiners.  See id.

The vocational expert did not clearly state that the Veteran's PTSD alone, that is, without regard to other physical disabilities, produced unemployability.  Moreover, and in the alternative, although the vocational expert found that it impacted occupational functioning, such a finding does not in itself show a severe impact, let alone unemployability without further explanation.  For example, the vocational consultant stated that the Veteran's PTSD symptoms "impacted him throughout his military service and self-employment as a farmer, by affecting social interaction, anxiety, and panic attacks [sic]," and that these "symptoms impacted his ability [to] work in any capacity with consistency and pace."  The fact that symptoms may have an impact on occupational functioning, including on consistency and pace, does not as a matter of logic show that the symptoms result in the Veteran's being "unable to meet [the] standard" of staying on task 90 percent of the time, which the consultant stated was a minimum requirement for competitive employment without explaining the basis for this assertion or citing to any supporting authority.  Similarly, the consultant stated that the Veteran's "depression and anxiety impacted his ability to work in an environment requiring interaction with others at any level, significantly limiting job opportunities" (emphasis added).  To give one more example, the consultant found that the record reflected the Veteran's difficulty with concentration and focus related to PTSD and pain, and stated that these were essential functions necessary to work in any capacity, including entry level unskilled work.  Again, the implication is that the Veteran's difficulty with concentration is such that he could do even "entry level unskilled work."  However, difficulty concentrating does not in itself establish or even suggest impairment in this area to such an extent as to be unable to do even entry level unskilled work.  In this regard, the record shows that the Veteran reported difficulty reading the newspaper because daytime drowsiness made it hard to concentrate.  However, he still enjoyed this activity, and there is no evidence in the treatment records that his concentration is so impaired, whether due to daytime drowsiness, pain and physical disability, psychiatric symptoms, or a combination of these or other factors, as to greatly limit or prevent his ability to do even "entry level unskilled work."  Further, to extent that physical pain was a factor in this conclusion, symptoms from physical disability do not support a finding that PTSD alone produced unemployability.  

The fact that the Veteran's psychiatric symptoms impact occupational functioning is not at issue, and is a given for the assignment of any compensable rating under the General Rating Formula, whether the rating be 10 percent or higher.  See 38 C.F.R. § 4.130, DC 9411.  An impact on occupational functioning does not automatically equate to profound functional limitations resulting in unemployability.  If the vocational expert actually found specific evidence showing not only an impact, but a severe one supporting the conclusions reached regarding the Veteran's unemployability due to his PTSD symptoms, there is no way to tell from the high level of generality of her statements and conclusions, so high above the ground of the cited evidence that it is impossible to see how it builds up to such generalizations from the consultant's discussion, or how it might even support an inferential leap.  Her conclusions rather seem to run on their own engine totally independent of the evidentiary record. 

In short, the consultant does not attempt to bridge the gap between a finding that the Veteran's psychiatric symptoms impact occupational and social functioning, and the conclusion that therefore the Veteran is essentially unable to work in any capacity, if that is what the consultant meant to suggest.  The consultant did not state that the PTSD symptoms were so severe that not only did they impact the Veteran's ability to perform work tasks with consistency and pace, but that the consistency and pace were impacted to such an extent that the Veteran could not meet minimum work standards "in any capacity."  In other words, the consultant does not explain or show how the Veteran's PTSD symptoms not only impact occupational functioning, but do so to such an extent as to result in unemployability.  

Further, and in the alternative, even if it is true that the vocational consultant may possess greater expertise than medical professionals in assessing occupational functioning, the medical or clinical findings underpinning the conclusions reached must still be sound and accurate, and to that extent it is the medical professionals who have the expertise.  The consultant is not shown to have a medical background or medical expertise.  Thus, for example, the professionals have not found "debilitating" depression, as the consultant characterizes it without any explanation or supporting evidence, but rather mild depression.  To the extent it is true that any degree of depression is debilitating by its very nature, this does not by itself support the conclusion that it is so debilitating as to result in the level of occupational impairment found by the consultant.  The consultant does not explain the basis for the finding that the Veteran's depression and PTSD symptoms, which have been consistently characterized as mild or at most moderate both by VA examiners and the Veteran's treating psychiatrist, are in fact more severe.  While the consultant may possess greater expertise in making assessments of vocational impairment, the consultant does not have the expertise to assess the severity of the symptoms underpinning her conclusions.  The findings of the VA psychiatrists and psychologists carry much more weight on this issue.  Thus, consultant's assumption that the Veteran experiences "debilitating" depression is an inaccurate factual premise (a medical one of which she does not possess the expertise to determine herself) on which she bases her conclusions, at least to the extent that "debilitating" depression is meant to suggest depression that is more severe than mild or moderate.  Moreover, if the consultant in fact agrees that the Veteran's depression and PTSD symptoms are mild or moderate, then the consultant has not explained how mild or moderate symptoms could cause such severe occupational impairment.  

With regard to the statement that the Veteran chose to work in a field that would isolate him from others in order to sustain gainful employment, the evidence shows that he had worked on a farm most of his life, including during his childhood, and thus prior to service.  The consultant did not account for this history in suggesting that the Veteran's PTSD was so severe that he chose to work on a farm because it would isolate him from others.  This observation is not otherwise sufficient to establish unemployability due solely to PTSD. 

In sum, because the reasoning in the June 2015 vocational assessment is deficient, and is not consistent with or does not account for the actual medical evidence showing psychiatric symptoms that have been characterized as mild and not otherwise shown to have a severe impact on occupational functioning, although they may impact it to some extent, it lacks probative value to the extent the consultant suggests that the Veteran's PTSD symptoms alone have rendered him unable to obtain or maintain substantially gainful employment in any capacity or at any level.  Thus, submission of the TDIU claim based solely upon PTSD to the Director of the Compensation and Pension Service for extraschedular consideration is not warranted.  See 38 C.F.R. § 4.16(b).  

As discussed above, the preponderance of the evidence shows occupational impairment corresponding to a 30 percent or 50 percent rating.  

In sum, entitlement to a 50 percent rating, but no higher, is established as of November 18, 2015.  The preponderance of the evidence weighs against assignment of a rating greater than 30 percent prior to November 18, 2015, or greater than 50 percent as of that date, as well as entitlement to TDIU.  Consequently, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An initial disability rating in excess of 30 percent for PTSD prior to November 18, 2015 is denied. 

An initial disability rating of 50 percent, but no higher, as of November 18, 2015 for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits. 

Entitlement to TDIU based solely on PTSD is denied. 



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


